Name: 74/269/EEC: Commission Decision of 2 May 1974 authorizing certain Member States to make provisions which are more strict concerning the presence of 'Avena fatua' in fodder plant and cereal seed (Only the English and Danish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  means of agricultural production;  Europe;  agricultural policy;  marketing
 Date Published: 1974-05-24

 Avis juridique important|31974D026974/269/EEC: Commission Decision of 2 May 1974 authorizing certain Member States to make provisions which are more strict concerning the presence of 'Avena fatua' in fodder plant and cereal seed (Only the English and Danish texts are authentic) Official Journal L 141 , 24/05/1974 P. 0020 - 0020 Finnish special edition: Chapter 3 Volume 6 P. 0006 Spanish special edition: Chapter 03 Volume 7 P. 0215 Swedish special edition: Chapter 3 Volume 6 P. 0006 Portuguese special edition Chapter 03 Volume 7 P. 0215 COMMISSION DECISION of 2 May 1974 authorizing certain Member States to make provisions which are more strict concerning the presence of "Avena fatua" in fodder plant and cereal seed (Only the Danish and English texts are authentic) (74/269/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directives of 14 June 1966, on the marketing of fodder plant seed (1) and on the marketing of cereal seed (2), as last amended by the Council Directive of 11 December 1973 (3), and in particular Article 14 (1) (a) thereof; Having regard to the requests made by the Kingdom of Denmark, the Republic of Ireland and the United Kingdom; Whereas the abovementioned Directives have laid down tolerances as regards the presence of Avena fatua in fodder plant and cereal seed; Whereas they still permit Member States to subject seeds of their home production to conditions which are more rigorous; Whereas Denmark, Ireland and the United Kingdom, the latter in respect of Northern Ireland, avail of this provision in the case of cereal seed and Ireland also avails of it in the case of fodder plant seed; Whereas, furthermore, there is a campaign to eradicate Avena fatua from crops grown in the regions in question; Whereas the requesting Member States should therefore be authorized to make provisions which are more strict for the marketing of seeds originating in other Member States; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry. HAS ADOPTED THIS DECISION: Article 1 The Republic of Ireland is authorized to prescribe that fodder plant seed may be marketed in its territory only if it is accompanied by an official certificate which has been issued in accordance with the provisions of Article 11 of the Directive on the marketing of fodder plant seed. Article 2 1. The Kingdom of Denmark and the Republic of Ireland are authorized to prescribe that cereal seed may only be marketed in their territory only if it is accompanied by an official certificate which has been issued in accordance with the provisions of Article 11 of the Directive on the marketing of cereal seed. 2. The United Kingdom is authorized to prescribe that cereal seed may only be marketed in Northern Ireland if it is accompanied by an official certificate which has been issued in accordance with the provisions of Article 11 of the Directive on the marketing of cereal seed. Article 3 The Kingdom of Denmark, the Republic of Ireland and the United Kingdom shall inform the Commission from which date and according to what procedures they will avail themselves of the authorization granted in Articles 1 and 2. The Commission shall inform the other Member States. Article 4 This Decision is addressed to the Kingdom of Denmark, Ireland and the United Kingdom. Done at Brussels, 2 May 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No 125, 11.7.1966, p. 2298/66. (2)OJ No 125, 11.7.1966, p. 2309/66. (3)OJ No L 356, 27.12.1973, p. 79.